Citation Nr: 1010246	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia of the patella.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 16, 1966 to November 23, 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a March 2006 statement, the Veteran withdrew a claim of 
service connection for hepatitis C, for which he had 
initiated an appeal.  Moreover, he did not perfect his appeal 
with the filing of a timely substantive appeal regarding 
another claim, that of entitlement to nonservice-connection 
pension benefits.  Thus, the only issue on appeal is service 
connection for bilateral chondromalacia of the patella.  

The Veteran requested a hearing before a Veterans Law Judge, 
and in December 2008 he was notified of a videoconference 
hearing scheduled in February 2009.  He did not appear for 
the hearing, but he had earlier appeared at a hearing in May 
2007 before a local hearing officer at the RO.  A transcript 
of that hearing is of record.  

In April 2009 and July 2009, with an addendum to the latter 
opinion furnished in September 2009, the Board received VA 
medical expert opinions concerning the claim, which it had 
requested pursuant to 38 C.F.R. § 20.901.  The Veteran has 
been provided copies of the opinions and given an opportunity 
to respond with additional argument and evidence.  


FINDING OF FACT

Bilateral chondromalacia of the patella is not shown to be 
related to a disease, injury, or event of active service 
origin.  




CONCLUSION OF LAW

Bilateral chondromalacia of the patella was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the elements of a service connection 
claim, except for the effective date of a claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the 
effective date of a claim and for the degree of disability 
assignable).  

To the extent that the VCAA notice pertaining to the 
provisions for the effective date of the claim and for the 
degree of disability assignable was provided in a 
supplemental statement of the case in May 2008, after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the claim is denied, no effective date or 
disability rating can be assigned as a matter of law, so 
there can be no possibility of any prejudice to the Veteran 
with respect to the limited timing defect in the VCAA notice.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was offered the 
opportunity for a personal hearing, but he did not show for a 
scheduled hearing before a Veterans Law Judge in February 
2009.  However, he did have an opportunity to testify at a 
hearing before a local hearing officer at the RO in May 2007.  
The RO has obtained the service treatment records, as well as 
records from VA.  The RO attempted to obtain records from 
Madigan Army Medical Center for November 1966, but responses 
received in November 2007 and February 2008 from MAMC and the 
National Personnel Records Center indicated that there were 
no additional records pertaining to the Veteran.  The Veteran 
was notified of this in the May 2008 supplemental statement 
of the case.  He has not identified any additional records 
for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  
He was afforded a VA examination in January 2005, 
specifically to evaluate the nature and etiology of the knee 
conditions, and an addendum opinion was furnished in March 
2006.  However, the opinions were incomplete.  Thus, 
additional VA medical opinions were sought and obtained in 
April 2009 and July 2009 from VA specialists in orthopedics, 
who reviewed the file and furnished opinions relevant to the 
issue of service connection for bilateral chondromalacia of 
the patella.  In September 2009, the latter VA physician 
provided an addendum opinion.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).



If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  However, if an increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a), (b).

Facts 

In statements and testimony, the Veteran asserts that his 
current bilateral knee condition had its onset during 
service, that he does not recall any injury to his knees 
prior to service, and that his current bilateral knee 
condition did not exist prior to service.  

The Veteran served on active duty from September 16, 1966, to 
November 23, 1966.  The service treatment records show that 
at the time of a pre-induction physical examination in May 
1966, the lower extremities were evaluated as normal and 
there was a scar noted on the right knee.  On that same 
report, it was noted that a physical inspection in September 
1966 disclosed no additional defects (an X-ray report of the 
right knee in September 1966 was apparently normal), and the 
Veteran was declared fit for service.  On October 17, 1966, 
the Veteran was seen with complaints of left knee pain.  
There was slight swelling of the left knee and a scar was 
noted over the right patella.  An X-ray report dated the next 
day showed that the bones of both knees were normal.  The 
Veteran was seen on further evaluation in October 24, 1966, 
with complaints of buckling of both knees, left greater than 
right.  Pain in the knee was precipitated by running, 
kneeling, and marching.  The impression was chondromalacia.  

On a physical examination for separation on October 28, 1966, 
there was a scar on the right knee and a summary of defects 
included chondromalacia of the patella, bilateral, for which 
the Veteran was given an L-4 physical profile.  (The 
"PULHES" profile reflects the overall physical and 
psychiatric condition of a veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  It was noted that the 
Veteran was recommended for separation due to chondromalacia 
of both knees.  On a Report of Medical History, dated October 
28, 1966, the Veteran indicated that his health was good 
except for his knees; an examiner noted that the Veteran was 
recommended for "EPTS" (that is, existing prior to service) 
separation due to the bilateral chondromalacia.  

On a clinical record cover sheet, dated November 23, 1966, 
the Veteran was diagnosed with bilateral chondromalacia of 
the patella, secondary to injury incurred in 1963, and that 
such condition did not occur in the line of duty as it pre-
existed service.  The Veteran's discharge from service 
occurred on November 23, 1966.

After service, there are no medical records to show 
complaints, treatment, or a diagnosis of a knee condition for 
more than 30 years.  

In July 2004, the RO received the Veteran's claim of service 
connection for a bilateral knee disorder.  

VA records beginning in 2005 show treatment for bilateral 
knee pain and the diagnoses were chondromalacia of the 
patella and right medial meniscus tear.  

In January 2005, the Veteran underwent a VA examination to 
determine whether or not any current bilateral knee condition 
was related to the chondromalacia of the patellae diagnosed 
in service, and to determine the likelihood that any knee 
condition pre-existing service was aggravated in service.  At 
the time of the examination, the Veteran reported that he had 
had an accident on a bicycle prior to service, resulting in a 
scar on his right knee.  He denied having had any symptoms in 
his knees prior to entry into service.  The diagnosis was 
chondromalacia of the patella with normal X-rays.  The 
examiner noted that the service treatment records indicated 
that the condition had pre-existed service.  The examiner 
then expressed the opinion that it was as likely as not that 
the  chondromalacia of the patella was acutely exacerbated by 
military service.  

In an addendum opinion in March 2006, the VA examiner noted 
that chondromalacia of the patella was a degenerative 
process, and that given the significant period of time that 
had elapsed between the Veteran's period of service and the 
time he was examined in January 2005, it would be speculative 
as to whether or not the Veteran's military service 
permanently aggravated the knee conditions.  

In view of unresolved questions presented in the case, the 
Board subsequently requested medical expert opinions from two 
specialists in orthopedics, through the VA Veterans Health 
Administration (VHA).  The following questions were posed:  
        
1.  Is the currently diagnosed bilateral 
chondromalacia of the patella related to 
the in-service bilateral knee condition?  



2.  And, if so, do the service treatment 
records support a finding that bilateral 
chondromalacia of the patella pre-existed 
service, considering accepted medical 
principles, pertaining to the history, 
manifestations, clinical course, and 
character of chondromalacia in 
conjunction with the clinical data? 

In formulating the opinion, please 
comment on the significance of the 
clinical data, namely, that the only 
defect noted on the pre-induction 
physical examination was a right knee 
scar, after about 31 days of service the 
Veteran had knee complaints, X-rays were 
normal, and the diagnosis was bilateral 
chondromalacia of the patella, secondary 
to injury incurred in 1963, which 
pre-existed service.  

3.  If bilateral chondromalacia of the 
patella pre-existed service, do the 
service treatment records support a 
finding of either:

a.  No increase in disability;
b.  An increase in disability due to 
natural progress of the pre-existing 
condition; or, 
c.  A permanent increase in the 
underlying pathology?

In an opinion, dated in April 2009, the VA expert stated that 
chondromalacia of the patella was a chronic (with numerous 
aggravating episodes), degenerative process of the articular 
cartilage of the patella that can follow an acute injury, as 
described prior to the Veteran's service in 1963, or could 
have been aggravated by increased activity (with the 
underlying process manifesting increased symptoms), such as 
occurred in basic training.  With reasonable medical 
certainty, he felt that the Veteran's basic training was not 
likely to be the source of his complaints and that there 
would be an increase in disability due to natural progress of 
the pre-existing condition.   The opinion was deemed 
inadequate, and another opinion was sought.  

In an opinion, dated in July 2009, another VA expert stated 
that he could not reasonably determine the relationship of 
the Veteran's present condition to his in-service bilateral 
knee condition.  He also did not find medical support for a 
finding that bilateral chondromalacia of the patella pre-
existed service, as a pre-service bicycle accident with a 
right knee scar did not explain the bilateral symptoms 
reported during service.  He indicated that medical 
literature supported the development of chondromalacia 
patellae in two primary patient populations, one of which the 
Veteran was a member during service, which was that of a 
highly active male in his late teens or early twenties.  He 
also noted that at the time of the Veteran's military service 
there was not a "highly sensitive means of diagnosing 
chondromalacia patellae aside from physical examination" and 
that a finding of a normal knee X-ray would be neither 
supportive nor non-supportive of a diagnosis.  

This opinion was deemed inadequate, and the record was 
returned to the orthopedic specialist for an addendum.  
Specifically, the orthopedic specialist was asked to answer 
the following question:  

After review of the claims file and consideration of 
accepted medical principles pertaining to the history, 
manifestation, clinical course, and character of the 
Veteran's current bilateral knee condition, is the 
currently diagnosed bilateral chondromalacia of the 
patella related to the bilateral knee condition noted in 
service?  

In a response in September 2009 response, the VA expert 
stated that after reviewing the case and medical literature 
again, there were insufficient facts to answer the question 
posed and that to render an opinion would be "purely 
speculative."  



Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with the 
enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis

The three medical opinions sought to address the questions 
posed in this case present somewhat divergent and conflicting 
views, and some of the opinions are not altogether clear and 
responsive to the questions posed in regard to whether the 
Veteran had a bilateral knee condition that pre-existed 
service and whether his current bilateral chondromalacia of 
the patella was related to the documented knee complaints and 
diagnosis in service.  

As to the issue of whether the Veteran had a bilateral knee 
condition that pre-existed service, the evidence does not 
support a finding of a pre-existing condition.  First, the 
Veteran has consistently claimed that he did not have a 
bilateral knee condition at the time of entrance to service.  
He maintains that his bilateral knee disability began during 
service.  Second, the pre-induction physical examination 
noted only a right knee scar with regard to the lower 
extremities.  There was no finding of a defect or disorder 
associated with the scar, and there was no finding of a 
defect or disorder relative to the knees on examination.  
Third, the VA orthopedic specialist in July 2009 was 
unequivocal in concluding that there was no pre-existing 
disability.  While the VA examiner in January 2005 and the VA 
orthopedic specialist in April 2009 both appear to assume 
that the Veteran had a pre-existing knee condition, and then 
proceeded to consider whether the knees were aggravated 
during service, the opinions are vague and without rationale.  
Rather, these examiners seem to base their conclusion on the 
service treatment record that indicated the bilateral knee 
condition pre-existed service, yet such a finding is not 
substantiated by the contemporaneous medical evidence.  As 
noted by the VA specialist in July 2009, the only pre-service 
injury referenced in the record was in regard to a childhood 
injury to the right knee alone, which produced nothing more 
than a visible, and evidently asymptomatic, scar at the time 
of entry into service.  This fact does not explain the 
bilateral knee symptoms of which the Veteran subsequently 
complained during service.  In view of these reasons, the 
Board finds that the Veteran's knees are to be presumed sound 
at entry into service and that there is no evidence to show 
clearly and unmistakably that a bilateral knee disease pre-
existed service.  

Thus, the remaining question in this case is whether the 
Veteran's currently diagnosed bilateral chondromalacia of the 
patella was etiologically related to the documented knee 
complaints and diagnosis in service.  On this issue, the 
medical evidence does not demonstrate the requisite 
likelihood that such an association exists in order to 
substantiate the Veteran's claim.  

Based on the service treatment records, as the Veteran was 
diagnosed with chondromalacia, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).  However, the Board 
finds that chronicity of a bilateral knee disorder was not 
adequately supported by the service medical records.

The record demonstrates that the Veteran served on active 
duty for a brief period, and that during that time in basic 
training he was diagnosed with chondromalacia of the patella 
after his complaints of pain and buckling in the knees were 
evaluated.  Not even two weeks had elapsed from the time his 
initial complaints of knee pain were evaluated until he was 
physically examined for separation purposes, at which time it 
was recommended that he be separated from service due to 
bilateral chondromalacia of the patella.  Under these 
circumstances, there was insufficient observation to 
establish chronicity during service.  As the fact of 
chronicity in service is not adequately supported, in light 
of a knee condition that was evaluated over the course of a 
mere few weeks, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

While the Veteran's L-4 physical profile at the separation 
physical examination denotes a rather significant condition, 
there is no medical evidence referable to the knees - whether 
in the form of documented complaints or diagnosis of a knee 
condition - until more than 30 years later.  It stands to 
reason that a knee condition that is serious enough to result 
in the Veteran's discharge from service would require some 
measure of medical attention in the years following 
discharge, particularly as the Veteran's in-service diagnosis 
was chondromalacia of the patella, a degenerative process as 
noted by the VA examiner in March 2006.  

The period without documented knee complaints or findings 
from service until decades later interrupts continuity and 
weighs against the claim.  Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

In other words, this absence of evidence for a considerable 
period of years constitutes negative evidence tending to 
disprove the claim that the Veteran had a disease in service 
that resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Accordingly, the Board cannot conclude that a chronic 
disability relating to a bilateral knee disability was 
actually demonstrated during service or that there is 
probative evidence of continuity after service, especially in 
light of the absence of complaints or findings in the ensuing 
years.

At a May 2007 hearing, the Veteran testified that he has had 
knee symptoms of swelling, aching, popping, and snapping ever 
since service.  As for the Veteran's statements in support of 
the claim, he is competent to describe such knee symptoms 
after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (Lay testimony is competent evidence insofar as it 
relates to symptoms of an injury or illness.).  However, the 
Board, as fact finder, is obligated to determine the 
probative value or weight of the lay evidence, namely, the 
Veteran's statements, in deciding whether there is continuity 
of symptomatology.

After service, the evidence against continuity of 
symptomatology shows that more than 30 years passed before 
the Veteran sought medical attention for his knees (he 
testified that he self-medicated during this time).  As noted 
previously, the absence of evidence of continuity of symptoms 
from 1966 to 2005 interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  

In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of Veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).

The Board is not holding that corroboration by medical 
evidence is required, but the Board can weigh the absence of 
medical evidence against the lay evidence of record.  
Buchanan v. Nicholson, 451 F3d 1331 (2006).  For this reason, 
the preponderance of the evidence is against the claim of 
service connection for bilateral chondromalacia of the 
patella based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

As the record now stands, there is no satisfactory proof that 
the Veteran currently has bilateral chondromalacia of the 
patella that is related to disease, injury, or event of 
active service origin.  The RO has sought competent medical 
evidence relating the Veteran's current bilateral knee 
condition to his period of service.  38 C.F.R. § 3.304(d).  
However, the resulting VA opinions do not substantiate the 
Veteran's claim.  The opinion of the VA examiner in January 
2005 was not responsive to the question of whether any 
current bilateral knee condition was related to the diagnosis 
of a knee disorder in service, and instead addressed whether 
there was aggravation of a pre-existing knee condition during 
service.  The VA physician in April 2009 likewise addressed 
the issue of a pre-existing condition aggravated during 
service.  

Only the VA physician in July 2009 directly addressed the 
issue at hand and provided a frank discussion on the topic.  
In short, he found that a relationship of the present knee 
condition to the documented in-service knee condition could 
not reasonably be determined.  While he suggested the 
possibility of a relationship, given that the Veteran was 
part of population wherein chondromalacia of the patella was 
typically found to develop, he also noted that diagnosing 
chondromalacia of the patella in the era of the Veteran's 
military service was not particularly precise, as methods 
such as X-rays were not determinative one way or another.  

When asked to clarify the presence or absence of a 
relationship between the current knee condition and the knee 
condition noted in service, the physician ultimately 
concluded that a review of the case and medical literature 
did not provide sufficient facts with which to render an 
opinion, beyond purely speculating whether or not a 
relationship existed.  

The Veteran has argued that reasonable doubt should be 
resolved in his favor.  The reasonable doubt doctrine, 
however, requires that there be a "substantial" doubt and 
"one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. § 3.102; 
see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

As discussed, the only medical opinion that directly 
addressed the issue of a nexus between a current bilateral 
knee disability and service indicated that any finding put 
forth would be based on speculation.  Thus, the Board finds 
that this case is not one for which reasonable doubt has been 
presented.

In view of the foregoing, the Board finds that there is no 
favorable evidence to show, to at least a 50 percent degree 
of likelihood, that the Veteran's current bilateral 
chondromalacia of the patella was due to any disability 
incurred in service.

To the extent that the Veteran attributes his bilateral knee 
disability to his period of service, where as here the 
determination involves a question of medical causation, where 
a lay assertion on medical causation is not competent 
evidence (Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.



Although the Veteran is competent to describe such symptoms 
as knee pain, as a lay person he is not competent, that is, 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  For this reason, the 
Board rejects the Veteran's statements as competent evidence 
to substantiate the claim that his bilateral knee condition 
is related to service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only independent competent medical 
evidence to support its finding on a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence (Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)), and as the competent evidence demonstrates that the 
Veteran's current bilateral chondromalacia of the patella was 
not related to disability or disease incurred in service, and 
as the preponderance of the evidence is against the Veteran's 
claim for service connection, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral chondromalacia of the 
patella is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


